DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 10/4/2021 is acknowledged.
Claims 2 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II-V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 3-8 of U.S. Patent No. 10932559. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations included in claims 1, 3-12 and 14-20 are anticipated by the limitations in claims 1 and 3-8 of US 10932559.  Specifically, claims 1, 5, 7, 12, and 16-17 of this application are anticipated by claim 1 of US 10932559.  Claims 3-4 .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cls. 1, 12 and 19, the limitation “wherein the fasteners” (Cls. 1 and 12) and “wherein the first fasteners” (Cl. 19) renders the claim indefinite in the Examiner’s position.  Claims 1, 12 and 19 as currently written do not structurally require fasteners since they merely recite the limitations “each of the through holes being configured to receive a fastener” and “each of the through holes being configured to receive a first fastener.”  In other words, the claims as currently written do not structurally claim the fasteners they merely require that the channel member be configured for receiving a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-12, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blessing US 224863 (hereinafter Blessing) in view of Randolph US 6519791 (hereinafter Randolph).
Re. Cl. 1, Blessing discloses: A countertop support bracket assembly (Fig. III), comprising: a channel member (C, Fig. III); a support bar configured to be received by the channel member (e, Fig. I and III), the support bar being telescopically adjustable within the channel member (see Fig. IV and III); a countertop contact surface (top surface of B, Fig. II) supported by the support bar (see Fig. III-VI).
Re. Cl. 3, Blessing discloses: further comprising a countertop contact bar coupled to the support bar (B, Fig. I), the countertop contact bar defining the countertop contact surface (see Fig. I and III-VI).
Re. Cl. 4, Blessing discloses: the countertop contact surface extends beyond the support bar (see Fig. VI, laterally beyond the support bar as shown).
Re. Cl. 5, Blessing discloses: a mounting accessory (a and A, Fig. I and III), the mounting accessory comprising a fastener bar (A and portion of a’s with b on them) coupled to a bar portion (portion of a between c’s Fig. I) configured to be received by the channel member (see Fig. I, received by end portion of the channel member).
Re. Cl. 9, Blessing discloses: the channel member further comprises a pair of opposed upper walls (top surfaces of c’s as shown in Fig. VI) and wherein the countertop contact surface is disposed between the pair of opposed upper walls (see Fig. VI, the central portion of the top surface of B is located between the upper walls).
Re. Cl. 12, Blessing discloses: A countertop support bracket assembly (Fig. III), comprising: a channel member (C, Fig. III) comprising a pair of opposed lateral walls (c’s Fig. I and VI); a support bar (e, Fig. III) configured to be received in the first end of the channel member, the support bar being telescopically adjustable within the channel member (see Fig. III-IV); a countertop contact surface (see Fig. VI, top surface of B) supported by the support bar (see Fig. VI).
Re. Cl. 14, Blessing discloses: further comprising a countertop contact bar coupled to the support bar (B, Fig. I), the countertop contact bar defining the countertop contact surface (see Fig. I and III-VI).
Re. Cl. 15, Blessing discloses: the countertop contact surface extends beyond the support bar (see Fig. VI, laterally beyond the support bar as shown).
Re. Cl. 16, Blessing discloses: a mounting accessory (a and A, Fig. I and III), the mounting accessory comprising a fastener bar (A and portion of a’s with b on them) coupled to a bar portion (portion of a between c’s Fig. I) configured to be received by the channel member (see Fig. I, received by end portion of the channel member).
Re. Cl. 19, Blessing discloses: A countertop support bracket assembly (Fig. III), comprising: a channel member (C, Fig. III) comprising a pair of opposed upper walls (see Fig. VI upper walls of c’s where B rests on) and a pair of opposed lateral walls (c’s Fig. I and VI); a support bar (e, Fig. III) configured to be received by the channel member, the support bar being telescopically adjustable within the channel member (see Fig. III-IV); a countertop contact surface (see Fig. VI, top surface of B) supported by the support bar (see Fig. VI) and disposed between the pair of opposed upper walls (see Fig. VI, the central portion of the top surface of B is located between the upper walls).
Re. Cls. 1, 6, 8, 10-12, and 18-19, Blessing discloses the use of a single fastener (i, h Fig. III-IV) to secure the device at a particular length (see Fig. III-IV) but does not does disclose the channel member defining a plurality of through holes through a lateral wall of the channel member, each of the through holes being configured to receive a fastener; the fasteners secure the support bar within the channel member at a support length (Cl. 1), each fastener is a set screw in threaded engagement with a respective one of the through holes (Cl. 6), the channel member further comprises a floor wall defining a second plurality of through holes configured to directly secure the channel member to a support structure (Cl. 8), the support length is in the range of 10-13 inches (Cl. 10), the support length is in the range of 37-48 inches (Cl. 11), at least one of the lateral walls defining a plurality of through holes, each of the through holes being configured to receive a fastener; the fasteners secure the support bar within the channel member at a support length (Cl. 12), the channel member further comprises a floor wall defining a second plurality of through holes configured to directly secure the channel member to a support structure (Cl. 18), a floor wall, at least one of the lateral walls defining a plurality of through holes, each of the through holes being configured to receive a first fastener, the floor wall defining a second plurality of through holes configured to receive a second fastener to secure the channel member to a support structure; the first fasteners secure the support bar within the channel member at a support length (Cl. 19). 
(27 and openings 26, 44, Fig. 11) between a channel member (10, Fig. 11) and a support bar (12, Fig. 11). Re. Cl. 1, Randolph discloses the channel member defining a plurality of through holes (26, Fig. 11) through a lateral wall of the channel member (22, Fig. 11), each of the through holes being configured to receive a fastener (see 27, Fig. 5); and wherein the fasteners secure the support bar within the channel member at a support length (see Fig. 5).  Re. Cl. 6, Randolph each fastener is a set screw (see Fig. 5, 27; Col. 3, Lines 3-5) in threaded engagement with a respective one of the through holes (see Fig. 5).  Re. Cl. 8, Randolph discloses the channel member further comprises a floor wall (20, Fig. 12) defining a second plurality of through holes configured to directly secure the channel member to a support structure (see openings 26 in Fig. 12, the openings are configured to directly secure the channel member to a support structure in the same manner as shown as being attached to 52 in Fig. 13; the Examiner notes that the support structure is not positively required by the claims currently).  Re. Cl. 12, Randolph discloses at least one of the lateral walls defining a plurality of through holes (26, through 22 Fig. 11), each of the through holes being configured to receive a fastener (see 27, Fig. 5); and wherein the fasteners secure the support bar within the channel member at a support length (see Fig. 5). Re. Cl. 18, Randolph discloses the channel member further comprises a floor wall (20, Fig. 12) defining a second plurality of through holes configured to directly secure the channel member to a support structure (see openings 26 in Fig. 12, the openings are configured to directly secure the channel member to a support structure in the same manner as shown as being attached to 52 in Fig. 13; the Examiner notes that the support structure is not positively required by the claims currently). Re. Cl. 19, Randolph discloses the channel member including a floor wall (20, Fig. 12), at least one of the lateral walls defining a plurality of through holes (26, Fig. 11), each of the through holes being configured to receive a first fastener (see 27, Fig. 5); the floor wall defining a second plurality of through holes configured to receive a second fastener to secure the channel member to a support structure (see openings 26 in Fig. 12, the openings are configured to directly secure the channel member to a support structure in the same manner as shown as being attached to 52 in Fig. 13; the Examiner notes that the support structure is not positively required by the claims currently) and wherein the first fasteners secure the support bar within the channel member at a support length (see Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channel member and support bar of Blessing to have the fastener configuration of Randolph because both teach methods for setting a length of a support bracket assembly and it has been held to be obvious to one skilled in the art to substitute one method for the other to achieve the predictable result of setting the length of the support bracket assembly.  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR). 
Re. Cls. 10-11, as discussed above, Blessing discloses that the device is adjustable in a range, and therefore the length of the device is a result effective variable. The combination of Blessing in view of Randolph discloses the claimed invention except for the range being 10-13 inches or 37-48 inches.  It would In re Aller, 105 USPQ 233. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blessing in view of Randolph as applied to claims 1, 3-6, 8-12 and 14-19 above, and further in view of Brodie US 205722 (hereinafter Brodie).
Re. Cl. 7, Blessing discloses the use of a block (p) which may be secured to the rear of the bracket to elevate a supported object (sink or shelf) to be level with the face of the extension piece (Page 2, Lines 32-35) but does not disclose that the countertop contact surface is flush with an upper surface of the channel member.  Brodie discloses an alternate support bracket configuration (Fig. 1) which includes a channel member (created by D’s and F, Fig. 1-2) that receives a support bar (D, Fig. 1-2) having a contact surface attached thereto (top surface of F’ Fig. 1).  Re. Cl. 7, Brodie discloses the contact surface is flush with an upper surface of the channel member (see Fig. 1, top surface of F is flush with top surface of F’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Blessing device to have the upper surface of attached to the channel member and be flush with the contact surface as disclosed by Brodie since it has been held obvious to replace one known method for KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).  Furthermore, by having the upper surface attached to the channel member as disclosed by Brodie would provide a device which is easier to use since the user would not have to secure plate (p) to the object which is being supported. 
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blessing in view of Randolph as applied above, and in further view of Virgin US 8544805 (hereinafter Virgin).
Re. Cls. 17 and 20, Blessing does not disclose the countertop contact surface is disposed flush with upper surfaces of the pair of opposed upper walls. As can be seen in Fig. III, Blessing discloses the use of a block (p) which may be secured to the rear of the bracket to elevate a supported object (sink or shelf) to be believe with the face of the extension piece (Page 2, Lines 32-35).  Virgin discloses a support assembly (see Fig. 6 for example) comprised of a channel member (14, Fig. 4-6) and a support bar (18, Fig. 6) which fits within the channel member (see Fig. 6-7), wherein an upper surface of the support bar (50, Fig. 6) disposed flush with upper surfaces of the pair of opposed upper walls (upper surfaces of 36 and 38, Fig. 4 and 6; Col. 6, Lines 32-37) and together forming a contact surface (Col. 6, Lines 32-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Blessing device to have the upper contact surface flush with upper surfaces of the opposed walls as disclosed by Virgin since Virgin states that such a modification provides a contiguous surface that can be (Col. 6, Lines 32-37).  Furthermore, by making the proposed modification, the user would no longer need to use the block (p) from Blessing, thereby reducing the number of working parts and making the device easier to use. 
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gibbons US 2016/0223171, Chase US 683248, Lauman US 671486, and Schulz US 5806822 illustrate various forms of mating brackets where a top surface of a mounting member is flush with upper surface of a pair of opposed walls forming a continuous contact surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632